Citation Nr: 1723722	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In March 2014, the Veteran, through his service representative, cancelled his request for a hearing in writing.  38 C.F.R. 20.704(e) (2016).  

In May 2014 and September 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal originally included a claim for service connection for tinnitus.  In a rating decision in September 2014 the AOJ granted service connection for tinnitus, which is considered a full grant of the benefit sought on appeal for that claim.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Accordingly, in September 2016 the Board dismissed the appeal as to the claim for service connection for tinnitus.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  

This matter was previously remanded for a medical opinion.  The opinion was obtained in November 2016.  In offering the opinion, the examiner noted that while the right ear did not meet the definition of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, clinically the Veteran had mild hearing loss in the right ear.  As a result, regarding the right ear, the examiner opined that the Veteran's right ear hearing loss preexisted service and was not aggravated during service.  No opinion was offered regarding hearing loss being caused by service.  For the left ear, the examiner opined that left ear hearing loss was not caused by or a result of the Veteran's military service.  

The United States Court of Appeals for Veterans Claims (Court) has held that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385 , then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  As a result, in this case an opinion needs to be obtained which considers the Veteran to be free of hearing loss disability at entrance into service.  Put another way, the question is whether hearing loss began in or is otherwise related to service and not whether preexisting hearing loss was aggravated during service.  Remand is necessary to obtain this opinion.  

In September 2016, the Veteran had an audiological test at VA.  The record before the Board contains an interpretation of the results (mild to moderate sensorineural hearing loss), but the puretone threshold numerical results are not included.  VA medical records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand the numerical test results of the September 2016 evaluation should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2016 VA audio examination, if available, to provide an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  A complete rationale for all opinions expressed should be provided.  

The examiner is asked to address the following:  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss began in or is otherwise related to his military service.  

In rendering this opinion the examiner should consider hearing loss disability to be present only if the conditions outlined in 38 C.F.R. § 3.385 are met.  Based on the controlling case law, regulations, and statutes, the Veteran did not have a hearing loss disability at entrance into service.  Hence, the Board needs an opinion about a relationship to service and not about aggravation of a preexisting disability.  The examiner's assistance in this regard is appreciated.  

2.  Obtain all relevant VA treatment records from October 2016 to the present that have not already been made a part of the file.  The full report of audiometric testing, including numerical test results, from the September 2016 hearing evaluation should be obtained.  

3.  After the development requested is completed, readjudicate the claim for service connection for bilateral hearing loss.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




